Citation Nr: 1107147	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  02-08 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
glaucoma with diabetic retinopathy, based on an initial award.

2.  Entitlement to a rating in excess of 50 percent for diabetic 
retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to April 
1968.

The appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2001 rating decision rendered by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded service connection for 
glaucoma with an initial 10 percent rating, effective July 9, 
2001.  The Veteran appealed the assigned rating.  

In February 2002, the RO awarded an earlier effective date for 
his glaucoma disability from July 9, 2001 to October 9, 1996, the 
date of the receipt of the original claim.

In February 2005, the Board remanded the claim to afford due 
process and for further development.  

In a September 2008 rating decision, the RO increased the 
evaluation for a bilateral eye condition, to include glaucoma 
with diabetic retinopathy, to 20 percent effective September 13, 
2006.

In January 2009, the Board remanded the claim again for further 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the United 
States Court of Appeals for Veterans Claims (the Court), are 
applicable to this matter.  In this regard, there are several 
procedural defects that must be addressed by the AMC/RO in order 
to provide the Veteran with the due process to which he is 
entitled.

The November 2010 supplemental statement of the case (SSOC) 
prepared by the AMC failed to mention the April 2009 VA eye exam, 
nor did were the May 2010 eye exam or the November 2010 comments 
by the examiner who performed the May 2010 eye exam addressed in 
the SSOC. 

Also, on December 16, 2010, new evidence was received at AMC from 
the Veteran, but without a waiver of RO consideration.  This 
evidence was received one week before the file was transferred to 
the Board on December 23, 2010.  Again, a SSOC should have been 
prepared.  

When the American Legion prepared their written brief 
presentation on January 14, 2011, they did not waive 
consideration of the new evidence.  Therefore, the file must be 
returned to the AMC/RO for consideration of that evidence and the 
preparation of a SSOC.

In addition, the Court has held that a remand by the Board 
confers on the Veteran, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  The Court in Stegall has indicated, moreover, 
that if the Board proceeds with final disposition of an appeal, 
and the remand orders have not been complied with, the Board 
itself errs in failing to ensure compliance.  Stegall, 11 Vet. 
App. at 271.  Thus, while the Board regrets the additional delay 
in this case, for the reasons discussed below, the case must be 
returned to the AMC/RO to reschedule a VA ophthalmologic 
examination.

In January 2009, the Board remanded to afford the Veteran a VA 
ophthalmologic examination.  The remand instructions specifically 
provided:

The [ophthalmology] examination should also 
include measurements of the visual field.  
The usual perimetric methods should be 
employed, using a standard perimeter and 3 
mm white test object.  At least 16 
meridians 22 1/2 degrees apart must be 
charted for each eye.  The charts should be 
made a part of the report of examination.  
Not less than 2 recordings, and when 
possible, 3 should be made.  The examiner 
is requested to provide a numeric 
interpretation for each of the 16 
meridians.  Where available the examination 
form field should be supplemented, when 
indicated, by the use of tangent screen or 
campimeter.

The Board notes the Veteran underwent VA ophthalmology 
examinations in April 2009 and May 2010.  However, the 
examinations did not follow the instructions set forth in the 
January 2009 Board remand.  Specifically, the May 2010 
examination did not provide numerical values for all 16 meridians 
of the Goldman visual field test for both eyes; a copy of the 
test in paper form was not included in the case file; and visual 
field testing was not conducted a minimum of two times.  Thus, 
the AMC returned the claims file back to the May 2010 VA examiner 
to comply with the directives.

In a November 2010 VA ophthalmology addendum, the VA examiner 
reported:
Based on my examination, and in my report, 
you will see that patient had extensive 
panretinal photocoagulation 360 degrees in 
both eyes, causing extensive visual field 
reduction to approximately 30 degrees in 
all meridians, which included 16 meridians.  
As a result of this examination finding, 
repeated visual fields were not performed 
due to the same results that would be given 
due to the retinal defect from having had 
panretinal photocoagulation.  

He stated, "...it is reported that tests should be performed which 
may entail scheduling at examiner's discretion another 
examination, unless examiner can factually state why another 
examination would not be necessary."

Further, the examiner asserted that he complied with all the 
directives and addressed them in a previous examination.  He did 
not have an explanation as to why a copy of the visual field was 
not included in the claims file.  Unfortunately, the visual field 
test was not included in the claims file after the omission was 
discovered.  Accordingly, the Veteran must be scheduled for a new 
VA ophthalmology examination. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers, VA 
and private, who have treated the Veteran in 
connection with his glaucoma and diabetic 
retinopathy since August 2010.  After the 
Veteran has signed the appropriate releases, 
those records not already of record should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
is to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be scheduled for an 
appropriate VA ophthalmology examination.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the specialist.  Opinions should 
be provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

This examination should include uncorrected 
and corrected central visual acuity for 
distance and near, with record of the 
refraction.  Snellen's test type or its 
equivalent should be used.  Mydriatics 
should be routine, except when 
contraindicated.  Funduscopic and 
ophthalmologic findings must be recorded.

The examination should also include 
measurements of the visual field.  The usual 
perimetric methods should be employed, using 
a standard perimeter and 3 mm white test 
object.  At least 16 meridians 22 1/2 degrees 
apart must be charted for each eye.  The 
charts should be made a part of the report 
of examination.  Not less than 2 
recordings, and when possible, 3 should 
be made.  The examiner is requested to 
provide a numeric interpretation for each of 
the 16 meridians.  Where available, the 
examination form field should be 
supplemented, when indicated, by the use of 
tangent screen or campimeter.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, any 
issue remaining on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate SSOC and be 
afforded the opportunity to respond.  The 
SSOC must address the April 2009, May 2010 
VA eye examination reports, the November 
2010 comments by the May 2010 examiner, as 
well as the evidence submitted by the 
Veteran and received at AMC on December 16, 
2010, and any new evidence associated with 
the claims folder.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


